United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3473
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Jeremy Strom

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                             Submitted: August 1, 2019
                               Filed: August 6, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

     Jeremy Strom directly appeals the below-Guidelines sentence the district court1
imposed after he pled guilty to a drug offense and witness tampering. His counsel has

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that Strom was erroneously classified as a career offender
based in part on his prior conviction for Iowa assault with a dangerous weapon.
Counsel also suggests that Strom’s sentence is substantively unreasonable.

       First, we conclude that Strom was not erroneously classified as a career
offender, in light of United States v. McGee, 890 F.3d 730 (8th Cir. 2018) (Iowa
assault while displaying dangerous weapon under Iowa Code Ann. §§ 708.1 and
708.2(3) is crime of violence). Next, we conclude that Strom’s sentence is not
substantively unreasonable, as it was below the calculated Guidelines range, and there
is no indication that the district court overlooked a relevant factor, gave significant
weight to an improper or irrelevant factor, or committed a clear error of judgment in
weighing appropriate factors. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (discussing substantive reasonableness).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we have found no non-frivolous issues for this panel’s consideration. We therefore
affirm, and counsel’s motion for leave to withdraw is granted.
                       ______________________________




                                         -2-